United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 4, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10394
                          Summary Calendar



JOHN JULIAN DAYSE,

                                    Plaintiff-Appellant,

versus

JOHN DOE; JOHN BENNETT; ROGELIO PEREZ; BRUCE SHIELDS;
CAPTAIN FRANK POHLMEIER; KELLI WARD,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:03-CV-254
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     John Julian Dayse, Texas inmate # 498384, appeals the

dismissal of his 42 U.S.C. § 1983 action as frivolous and for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B).        Dayse

contends that the defendants placed him in a holding cell for

three hours in retaliation for his threats to file a grievance

against defendant Doe, a prison guard, when Doe refused to change

the television channel.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10394
                                 -2-

     Dayse’s complaint and his response to the district court’s

questionnaire reveal that he failed to allege facts to establish

retaliation for the exercise of a constitutionally protected

right.    See Johnson v. Rodriguez, 110 F.3d 299, 310-11 (5th Cir.

1997).    Dayse’s allegations also fail to show that he was

deprived of any constitutionally protected interest, or that any

defendant acted with deliberate indifference to his health or

safety.    See Sandin v. Conner, 515 U.S. 472, 484 (1995); Farmer

v. Brennan, 511 U.S. 825, 847 (1994).      The judgment of the

district court is AFFIRMED.

     Dayse is warned that the district court’s dismissal of his

action as frivolous counts as a strike under 28 U.S.C. § 1915(g).

If Dayse accumulates three strikes, he will not be able to

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.      See Adepegba

v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996); 28 U.S.C.

§ 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.